Citation Nr: 1233045	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  09-01 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to an effective date earlier than December 9, 2003, for the grant of service connection for left knee osteoarthritis.

3.  Entitlement to an effective date earlier than December 9, 2003, for the grant of service connection for right knee osteoarthritis.

4.  Entitlement to an initial rating in excess of 10 percent for left knee osteoarthritis.

5.  Entitlement to an initial rating in excess of 10 percent for right knee osteoarthritis.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to December 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from two rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In January 2008, the RO denied service connection for a low back disability.  In December 2008, the RO granted service connection for left knee osteoarthritis and right knee osteoarthritis, and granted a 10 percent rating for each condition effective December 9, 2003.

The Veteran recently submitted additional evidence in support of his claims, along with an appropriate waiver of RO consideration.  Therefore, the Board may proceed.  See 38 C.F.R. § 20.1304(c) (2011) (any pertinent evidence accepted directly at the Board must be referred to the agency of original jurisdiction (AOJ) for initial review unless this procedural right is waived by the appellant).

The issues of entitlement to service connection for a low back disability, increased initial ratings for the left and right knee, and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran did not appeal January 1984 and May 2002 rating decisions that denied service connection for bilateral knee disabilities.

2.  The Veteran filed to reopen his claim of entitlement to service connection for bilateral knee disabilities on December 9, 2003; service connection was granted in a December 2008 rating decision, which assigned an effective date of December 9, 2003.


CONCLUSIONS OF LAW

1.  The January 1984 and May 2002 rating decisions that denied service connection for bilateral knee disabilities are final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2011).

2.  The criteria for an effective date earlier than December 9, 2003, for the grant of service connection for right knee and left knee osteoarthritis have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural assistance VA must provide to claimants in certain cases.  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.  There are some claims, however, to which VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  For example, it has been held not to apply to claims that turned on statutory interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-232 (2000).

The Board notes that the issues to be decided on appeal in this case turn on statutory interpretation.  See Smith, 14 Vet. App. at 231-232.  Thus, because the law as mandated by statute, and not the evidence, is dispositive of this appeal, the VCAA is inapplicable.  Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought).  As such, no further action is required pursuant to the VCAA.

Earlier Effective Dates

The Veteran was previously denied service connection for bilateral knee disabilities in January 1984, and again in May 2002.  He was awarded service connection in a December 2008 rating decision effective December 9, 2003, the date of his claim to reopen.  He contends that the effective date of his award of service connection should be 1984, when his original service connection claim was filed.  See April 2009 Notice of Disagreement.

VA law provides that the effective date for an award of disability compensation based on an original claim for direct service connection, if the claim is received within one year after separation from service, shall be the day following separation from active service or the date entitlement arose; otherwise, and for reopened claims, it shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2011).

The effective date of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but rather, on the date the application was filed with VA.  Lalonde v. West, 12 Vet. App. 377, 382 (1999).

Moreover, previous determinations are final and binding in the absence of clear and unmistakable error (CUE).  A claim of CUE must show that: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made;" and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 Vet. App. 310, 313-314 (1992) (en banc).  Thus, in order to establish an earlier effective date on the basis of the previous denials, the Veteran would have to show that there was CUE in the January 1984 and May 2002 rating decisions.  However, the Veteran has not alleged CUE in either decision.

The January 1984 and May 2002 rating decisions are final.  See 38 C.F.R. §§ 3.160(d), 20.1103.  With respect to service connection claims which are granted following the submission of new and material evidence, governing regulations provide that the effective date of the award will be the date of receipt of the new claim or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400(q) (emphasis added).  Therefore, an earlier effective date consistent with the date of the Veteran's original service connection claim for bilateral knee disabilities is not warranted.

The Board has also considered whether the Veteran filed a claim for the benefits in question subsequent to the last final decision in May 2002 and prior to December 2003.  A "claim" is defined as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  Any communication or action that (1) indicates "an intent to apply for one or more [VA] benefits" and (2) "identifies the benefit sought" may be considered an informal claim.  38 C.F.R. § 3.155(a).  When determining the effective date of an award of compensation benefits, VA must review all the communications in the file, after the last final disallowance of the claim, which could be interpreted to be a formal or informal claim for benefits.  Lalonde, 12 Vet. App. at 381; Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  Upon receipt of an informal claim, if a formal claim has not been filed, VA is required to forward an application form to the claimant for execution.  If VA receives the application form within one year from the date it was sent to the claimant, VA will consider it filed as of the date it received the informal claim.  38 C.F.R. § 3.155.

However, the Board has reviewed all the communications in the file and finds that no document may be reasonably be interpreted to be a formal or informal claim for service connection for a bilateral knee disorder after the May 2002 denial but prior to December 9, 2003.  See Lalonde, 12 Vet. App. at 381-82 (finding no evidence of informal claim); Servello, 3 Vet. App. 196, 199-200 (1992) (identifying submittal of informal claim).  Accordingly, based upon the undisputed facts in this case VA is precluded as a matter of law from granting an effective date earlier than December 9, 2003, for service connection for bilateral knee disabilities.


ORDER

An effective date earlier than December 9, 2003 for left knee osteoarthritis is denied.

An effective date earlier than December 9, 2003 for right knee osteoarthritis is denied.


REMAND

Service Connection

The Veteran filed a claim for service connection for a low back disability.  He argued that his duties in service included lifting and stacking heavy boxes, and that his back condition was a result of these duties.  

He was afforded a VA examination in November 2007.  Based on a review of the claims file, a history provided by the Veteran, and a physical examination, the examiner diagnosed mild lumbar spondylosis.  He noted that the Veteran was diagnosed with lumbar strain in service.  He stated that lumbar spondylosis was secondary to wear and tear of the back, and not necessarily related to musculoskeletal strain.  He stated that the Veteran's spondylosis was less likely than not related to lumbar strain sustained as a result of lifting and stacking boxes in service.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the Veteran's military occupational specialist was that of a stock clerk, therefore lifting and stacking boxes is consistent with the circumstances of his service.  However, it is not clear from the examination report why these types of duties do not constitute "wear and tear" of the back.  Therefore, a supplemental opinion is required.  In addressing this question, the examiner should comment on the Veteran's complaints of back pain in March 1975, July 1975, and September 1977.

Increased Ratings

The Veteran was afforded a VA examination for his bilateral knee conditions in July 2008.  In a March 2012 Report of Contact, the Veteran stated that his conditions had worsened and requested new examinations.  As the Veteran has asserted that his service-connected disability has worsened since his previous examination, he should be afforded a new examination in compliance with VA's duty to assist.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

In addition, the Veteran recently reported that he was in receipt of Social Security Administration (SSA) disability benefits for his knees.  SSA decisions are not controlling for VA purposes, but they are pertinent to the adjudication of a claim for VA benefits and VA has a duty to assist the Veteran in gathering such records.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370- 372 (1992) (concluding VA has a duty to obtain SSA records when it has actual notice that the veteran was receiving SSA benefits); see also Collier v. Derwinski, 1 Vet. App. 413 (1991); Brown v. Derwinski, 2 Vet. App. 444 (1992).  Therefore, on remand, those records should be obtained and associated with the claims file.  

TDIU

In his April 2009 notice of disagreement, the Veteran asserted that he was unable to work due to his service-connected disabilities.  The Board notes that although the issue of TDIU has not been certified on appeal, the Board does have jurisdiction to decide the claim.  In this regard, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Court essentially stated that a request for total disability rating, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation.  Id. at 453-54.

Accordingly, the Board concludes that it does have jurisdiction over the issue of the Veteran's entitlement to TDIU, and that issue has been added, as listed above.  See also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (a separate, formal claim is not required in cases where an informal claim for TDIU has been reasonably raised); see also VAOPGCPREC 12-2001 (July 6, 2001) (further expansion on the concept of when an informal claim for TDIU has been submitted).  As such, the issue is properly before the Board and should be adjudicated by the RO on remand.

First, a finding that service connection for a low back disability is warranted, or that increased ratings for bilateral knee disabilities are warranted, may well have an impact on the TDIU claim on appeal.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  Therefore, the Board cannot fairly proceed in adjudicating this issue until these related claims have been resolved.

Moreover, in a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that a veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  See Friscia v. Brown, 7 Vet. App. 294 (1995).  The Court stressed that VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect the appellant's service-connected disabilities have on his ability to work.  Friscia, at 297, citing 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (b). An examination is warranted in this regard.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request from the Social Security Administration all records pertinent to the Veteran's claim for benefits, as well as medical records relied upon concerning that claim. If the search for such records has negative results, the RO/AMC should notify the Veteran and place a statement to that effect in the Veteran's claims file.

2.  The claims file, including a copy of this remand, should be forwarded to the examiner who conducted the November 2007 spine examination.  After a review of the claims folder, the examiner should opine, with supporting rationale, as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's current lumbar spine condition is etiologically related to service.  

The examiner should specifically comment on whether lifting and stacking heavy boxes in service, in conjunction with the Veteran's documented complaints of back pain in March 1975, July 1975, and September 1977, is consistent with the type of "wear and tear of the back" referenced in the November 2007 examination report.

A complete rationale for any opinion expressed should be provided.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason. 

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

3.  If the November 2007 VA examiner is not available, then the claims file should be forwarded to another appropriate VA examiner.  The examiner should fully comply with the instructions above and respond to all of the questions posed.

4.  The RO/AMC should schedule the Veteran for a VA examination by an examiner of sufficient expertise to determine the current severity of the Veteran's service-connected bilateral knee disabilities.  All indicated studies, including x-ray and range of motion studies (measured in degrees), should be performed.

The examiner should describe in detail any current symptomatology associated with the Veteran's service-connected knee disabilities including, but not limited to, any skeletomuscular or neurological manifestations.

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain.

Tests of joint motion against varying resistance should be performed.  The extent of any pain, incoordination, weakened movement, and excess fatigability on use should be described.  To the extent possible, the additional functional impairment due to pain, incoordination, weakened movement, and excess fatigability should be assessed in terms of the degree of additional range of motion loss.  If this is not feasible, the examiner should so state and provide an explanation as to why it is not feasible.

The examiner should also express an opinion concerning whether there would be additional functional limitations on repeated use or during flare-ups (if the Veteran describes flare-ups).  To the extent possible, the additional functional limitation on repeated use or during flare-ups should be assessed in terms of the degree of additional range of motion loss.  If this is not feasible, the examiner should so state and provide an explanation as to why it is not feasible.

The examiner should indicate whether, and to what extent, the Veteran has any instability in the bilateral knees.

Lastly, the examiner should provide an opinion concerning the impact of the Veteran's service-connected left and right knee disabilities on his ability to work.

5.  The RO/AMC should send to the Veteran and his representative a letter requesting that the Veteran furnish any additional information and/or evidence pertinent to the claim for a TDIU.  The RO/AMC's letter should specifically explain how to establish entitlement to a TDIU.

6.  The RO/AMC should schedule the Veteran for a VA examination for the purpose of determining the impact that his disabilities (to include a low back disorder, if appropriate), have on his ability to maintain substantially gainful employment.  The claims folder should be reviewed.  The examiner must evaluate and discuss the effect of these disabilities on the Veteran's employability.  The examiner should opine as to whether it is as likely as not (50 percent or more probability) that the Veteran's service-connected disabilities, without consideration of his nonservice-connected disabilities or age, render him unable to secure or follow a substantially gainful occupation.

A complete rationale for any opinion expressed should be provided. If an opinion cannot be expressed without resort to speculation, discuss why such is the case.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

7.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011).

8.  After the requested development has been completed, the AMC/RO should adjudicate the merits of the Veteran's claims based on all the evidence of record, including any additional information and further development obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order. The Board intimates no opinion as to the ultimate outcome of this case. The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MARK GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


